Matter of Mizell v Sweeney (2018 NY Slip Op 00557)





Matter of Mizell v Sweeney


2018 NY Slip Op 00557


Decided on January 31, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2017-11845

[*1]In the Matter of Sheryll Mizell, petitioner, 
vPeter P. Sweeney, etc., et al., respondents.


Sheryll Mizell, Brooklyn, NY, petitioner pro se.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent Peter P. Sweeney, a Justice of the Supreme Court, Kings County, from enforcing a judgment of foreclosure and sale in an action entitled US Bank N.A. v Mizell,  pending in the Supreme Court, Kings County, under Index No. 11315/09.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman,  71 NY2d 564, 569; see Matter of Rush v Mordue,  68 NY2d 348, 352).
The petitioner has failed to establish a clear legal right to the relief sought.
LEVENTHAL, J.P., COHEN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court